Title: From Thomas Jefferson to Archibald Stuart, 30 September 1804
From: Jefferson, Thomas
To: Stuart, Archibald


               
                  
                     Dear Sir
                  
                  
                     September 1804?
                  
               
               No special invitation can be necessary to satisfy you that you are a welcome guest here at all times & all hours. whenever your court rises by 3 aclock you can get here to our dinner; but at that or at any other day or hour convenient to yourself we shall always be glad to see you. ever & affectionately yours
               
                  
                     Th: Jefferson
                  
               
            